[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 10-15424            ELEVENTH CIRCUIT
                                        Non-Argument Calendar           JUNE 24, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                                D.C. Docket No. 1:08-cv-03341-RLV

AETNA GROUP USA, INC.,

lllllllllllllllllllllllllllllllllllllll                            Plaintiff - Counter
lllllllllllllllllllllllllllllllllllllllll                          Defendant-Appellant,

                                               versus

AIDCO INTERNATIONAL, INC.,

llllllllllllllllllllllllllllllllllllllll                            Defendant - Counter
lllllllllllllllllllllllllllllllllllllllll                           Claimant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                            (June 24, 2011)

Before MARCUS, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Aetna Group USA, Inc. appeals the district court’s denial of attorney’s fees
and costs of litigation. The court granted Aetna’s unopposed Motion for Summary

Judgment against AIDCO International, Inc. (“AIDCO”), but denied Aetna’s

request for fees and expenses because Aetna submitted insufficient evidence for

the court to determine the reasonableness of its request. Aetna now appeals,

arguing the district court erred by denying attorney’s fees based on an insufficient

factual record without first allowing Aetna an opportunity to supplement the

supporting affidavit and billing record.

      We review the denial of attorney’s fees for an abuse of discretion. In re

Trinity Indus., Inc, 876 F.2d 1485, 1496 (11th Cir. 1989). A fee applicant “bears

the burden of establishing entitlement and documenting the appropriate hours and

hourly rates. . . . [And fee counsel must supply] the court with specific and

detailed evidence from which the court can determine the reasonable hourly rate.”

Norman v. Hous. Auth., 836 F.2d 1292, 1303 (11th Cir. 1988). At a minimum, the

party seeking attorney’s fees must produce more than an affidavit from the

attorney performing the work. Id. at 1299.

      Aetna fell short of meeting this burden. However, we have held that

“[w]here documentation is inadequate, the district court is not relieved of its

obligation to award a reasonable fee . . . the district court traditionally has had the

power to make such an award without the need of further pleadings or an

                                           2
evidentiary hearing.” Id. at 1303; see also Thompson v. Pharmacy Corp. of Am.,

334 F.3d 1242, 1246 (11th Cir. 2003) (per curiam) (holding the “district court’s

conclusion that [the attorney] should receive no compensation” was an abuse of

discretion because “we are confident that some legitimate time was expended by

[the attorney]”). Thus, the district court should have given Aetna “an adequate

opportunity to respond to the court’s concerns regarding the fee application and to

correct perceived inadequacies in that application before making its decision.”

See NAACP v. City of Evergreen, 812 F.2d 1332, 1338 (11th Cir. 1987) (per

curiam).

      Accordingly, the judgment of the district court is reversed. On remand, the

court should permit fee counsel to supplement its inadequate fee application.

      REVERSED.




                                         3